Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the following prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
US 13117227; 12950917, PAT 9315890 *Note these patent documents name a different inventor and improper claim to priority*; 12938628. 
Therefore the proper latest priority date of a disclosure which includes an LED desktop/floor installation is 13161643 with a priority date of 6/16/2011.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Further noting the current title is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9
	The claim comprises multiple periods which is improper, making it unclear where the claim ends. Furthermore, the claims set forth multiple elements yet fail to provide proper indentation for each of said elements. See MPEP 608.01(m) for proper claim format: 
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
	 

The following claim limitations lack proper grammar and appear to be a direct translation from a foreign language. When taken as a whole, the following limitations are unintelligible:

Through output main wire
 Separate(ed) and distance away
Area or status indicator
“USB unit(s)” appears to refer to a USB port. If it is more than a port then it is unclear what is meant to be added by the term “unit”. If it is a port, then it should be identified as such. 
It is unclear what is intended to be added by the term “separate”. Separate from what? In fact they are indeed NOT separate and tough as attached, see elected FIGURE 2 noting USB ports ATTACHED to said light. 
Claim 11
Built-in power strip (as known in the art “power strip” is free-standing. Unclear what constitutes a “built in power strip”) 
One of market communication or tablet equipment 
USB ports jump or connection wire with have 2 male plug(s)
Claim as a whole is grammatically incorrect, see interpretation below and check for proper grammar and complete sentences. 
Claim 13
Functional or decorate or treatment or finish item, device, products fit into at least one light device (unintelligible possibly foreign translation), impossible to discern intended structure. 
Claim 14
Time related products 

Claim 15
Has enough length to arrange install not only device location but also has plurality number to install side-bed table, bed frame, bed legs, living room table, couch table, floor light levels, furniture flat areas or use attachment to tie or glue or hold on table legs, walls (unintelligible collection of piecemeal limitations when taken as a whole). 

Regard Claim 12
Lack of antecedent for claim terms  “ main-wire” and  “branch-wire” (Note claim terms appear after the first period and therefore were omitted from Claim 9).  

Regarding Claim 14
	Lacks a period. 

The following claim limiting are improperly narrative, noting an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
Applicant should positively recite the intended structure to be added to the claim:

Claim 9
Supply DC power for at least one light device


The term following terms are brand names.  The use of a trademark or brand name in the claims should not be used to specify a particular component and therefore is improper in the present situation.  See MPEP §2173.05(u).  
Apple
Android 

	In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 101949528A in view of Groos DE 202009009433. 

Zhu teaches:
9. An LED lighting device for Desktop or floor installation with UBS-unit(s), comprising:

more than one USB port (8, FIG1) and a light device (3).  

Zhu fails to teach:
At least one (a) external transformer.

	Groos teaches use of an external transformer used to supply power to a USB port and light device (see FIGURE and Abstract). 
	It would have been obvious to one of ordinary skill in the art to provide said transformer as taught by Groos into the system of Zhu in order to provide a known means of realizing said external power. 

Zhu teaches USB ports but fails to explicitly teach:
11. An LED lighting device for Desktop or floor installation with UBS-ports as claim 9 and 10, said USB port comprising one of: 
[the] a female USB-port(s) configure for male plug selected from (i) Type A (ii) Type C, (iii) Micro USB, 
	Official Notice is taken that both the concept and advantages of providing for female type-a or type-b in USB port power supplies are well known and expected in the art.  It would have been obvious to have included the USB female type-A/type-B in Zhu as these ports are known to provide industry standard. 


14. An LED light device for desktop or floor installation with USB ports as claimed in claim  9 and 10, the said LED light devise is one of (i) reading light, (ii) accent light, (iii) floor light, (iv) lighted mirror, (v) digital alarm clock, .  (note reading light 3, FIG1 and device is a USB powered light). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836